Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a divisional of 14/910,240, now issued as US Patent 10,563,229, which is a 371 of PCT/US2013/054028.
The amendment filed on July 22, 2021 has been entered.
Claims 32-42 are pending.
Election/Restrictions
Applicant’s election without traverse of the species election of (1) S. cerevisiae as the parent cell and (2) enzyme of the mevalonate pathway (an enzyme that converts HMG-CoA into mevalonate) operably linked to a Gal4p-responsive promoter pGAL1; nucleic acid encoding Gal4p and a nucleic acid encoding Gal80p operably linked to a maltose-responsive promoter pMAL32 (SEQ ID NO:17)  in the reply filed on March 8, 2021 is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on July 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,563,229 and 10,808,015 has been reviewed and is NOT accepted.  The terminal disclaimer does not comply with 37 CFR 1.321 because:


Double Patenting - Statutory
Claims 32-41 have been amended by deleting the limitations “fermentation composition” and “culture medium comprising a carbon source” and are no longer directed to the same invention as the reference patent.  Therefore, the statutory double patenting rejection of claims 32-41 under 35 U.S.C. 101 as claiming the same invention as that of claims 30-39 of prior U.S. Patent No. 10,563,229 has been withdrawn.
 
Double Patenting – Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 32-41 and newly added claim 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US Patent 10,563,229 (reference patent).   Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 32-42 of the instant application and claims 1-29 of the reference patent are both directed to a fermentation composition comprising a population of genetically modified yeast host cells in a culture medium comprising 
Therefore, the conflicting claims are not patentably distinct from each other. 
The rejection is maintained because the terminal disclaimer filed on July 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,563,229 has not been accepted as it does not comply with 37 CFR 1.321, as discussed above. 

Claims 32-38 and newly added claim 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent 10,808,015 (reference patent).   Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject 
Therefore, the conflicting claims are not patentably distinct from each other.  
The rejection is maintained because the terminal disclaimer filed on July 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,808,015 has not been accepted as it does not comply with 37 CFR 1.321, as discussed above. 	

Conclusion

	Claims 32-42 are pending.

	Claims 32-42 are rejected.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652